

115 HR 3566 IH: Addiction Recovery for Rural Communities Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3566IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mrs. Bustos (for herself, Mr. Crawford, Mr. Marshall, Mr. Evans, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo strengthen resources to combat the heroin and opioid epidemic in rural communities across
			 America.
	
 1.Short titleThis Act may be cited as the Addiction Recovery for Rural Communities Act. 2.Distance learning and telemedicineSection 2333(c) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2(c)) is amended by adding at the end the following:
			
				(5)Substance use disorder treatment services
 (A)In generalSubject to subparagraph (B), the Secretary shall make available not less than 20 percent of amounts made available under section 2335A for financial assistance under this chapter for substance use disorder treatment services.
 (B)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient qualified applicants to receive financial assistance for substance use disorder treatment services to reach the 20-percent requirement under subparagraph (A), the Secretary may make available less than 20 percent of amounts made available under section 2335A for those services..
 3.Community facilities direct loans and grantsSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
			
				(27)Direct loans and grants for substance use disorder treatment services
 (A)Selection priorityIn selecting recipients of loans or grants (not including loans guaranteed by the Secretary) for the development of essential community facilities under this section, the Secretary shall give priority to entities eligible for those loans or grants—
 (i)to develop facilities to provide substance use disorder (including opioid substance use disorder)— (I)prevention services;
 (II)treatment services; (III)recovery services; or
 (IV)any combination of those services; and (ii)that employ staff that have appropriate expertise and training in how to identify and treat individuals with substance use disorders.
 (B)Use of fundsAn eligible entity described in subparagraph (A) that receives a loan or grant described in that subparagraph may use the loan or grant funds for the development of telemedicine facilities and systems to provide telemedicine for substance use disorder treatment..
		4.Rural health and safety education programs
 (a)In generalSection 502(i) of the Rural Development Act of 1972 (7 U.S.C. 2662(i)) is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following:  (5)Substance use disorder education and preventionIn making grants under this subsection, the Secretary shall give priority to an applicant that will use the grant for substance use disorder education and treatment and the prevention of substance use disorder..
 (b)Technical amendmentsTitle V of the Rural Development Act of 1972 (7 U.S.C. 2661 et seq.) (as amended by subsection (a)) is amended—
 (1)in section 502, in the matter preceding subsection (a), by inserting (referred to in this title as the Secretary) after Agriculture; and (2)by striking Secretary of Agriculture each place it appears (other than in section 502 in the matter preceding subsection (a)) and inserting Secretary.
				